Citation Nr: 0403741	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right knee disorder as secondary to service-connected left 
knee disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee internal derangement with degenerative joint 
disease (DJD) with instability.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee internal derangement with DJD with limited motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from June 1962 to March 
1967.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to an evaluation 
in excess of 10 percent for service-connected disability of 
the left knee then rated as left knee condition with DJD.

In October 2001 the RO denied entitlement to service 
connection for a chronic acquired right knee disorder as 
secondary to service-connected disability of the left knee, 
and granted entitlement to an increased evaluation of 20 
percent for left knee condition with DJD, effective February 
10, 1999, date of receipt of claim for increased compensation 
benefits.

In April 2003 the RO granted a separate evaluation of 10 
percent for left knee internal derangement with DJD with 
limited motion effective February 10, 1999.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran contends that he developed a chronic acquired 
disorder of his right knee as the result of his service-
connected left knee disabilities.  The September 2001 VA 
examination report of record shows that the examiner merely 
stated that there was no causal relationship.  

The examiner did not address whether the service-connected 
left knee disabilities aggravated any right knee disorder(s) 
present.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Additionally, the Board notes that the subject September 2001 
VA examination of record is out of date and does not provide 
a current assessment of the nature and extent of severity of 
the veteran's service-connected left knee disabilities.

The Board notes that the veteran's private physician 
expressed a brief opinion that the veteran's right knee and 
service-connected left knee disabilities were related.  While 
the RO requested his medical reports from the veteran, the 
veteran has not responded to the request.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral knee 
disabilities.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers, particularly from Dr. IST 
(initials).

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of any 
right knee disorder(s) which may be 
present and whether they are related to 
the service-connected left knee 
disabilities, and the extent of severity 
of left knee disabilities.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner(s) address the following medical 
issues:
(a) Do the service-connected left knee 
disabilities involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Do the service-connected left knee 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left knee disabilities, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected left knee disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disabilities.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
knee disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left knee 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

The examiner must also address the 
following medical issues:

(a) The baseline manifestations which are 
due to any right knee disorder(s) found 
on examination;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left knee disabilities based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee disorder(s) found on 
examination is/are proximately due to the 
service-connected left knee disabilities.

Any opinions expressed by the orthopedic 
specialist must be accompanied by a 
complete rationale.



5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
chronic acquired disorder of the right 
knee as secondary to service-connected 
left knee disabilities with application 
of Allen, supra; and increased 
evaluations for service-connected left 
knee disabilities.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§  3.321(b)(1), 4.40, 4.45, 4.59 (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and for increased evaluations, 
and may result in their denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

